Title: To Alexander Hamilton from William S. Smith, 7 May 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade May 7th. 1800
          
          I have the honor to acknowledge the receeipt of your Letter of the 3d. enclosing one from His Excellency Govr. Jay, stating in strong terms the complaints of Benjamin Cornwell and John Coles who have presumed to speak with indignation to His Excellency relative to their officers—who promised them 12 Dollrs. Bounty the one has received but seven Dollrs. & 50 Cents—of course 50 Cents are still due—& the other asserts that there is due him six Dollrs. & 18 Cent—that they had received nothing on account of wages—
          On examining the returns of that Company I find that Benjamin Cornwell was enlisted at Schoharie on the 31st. of Jany. that he received eight Dollars bounty, that he received one Coat, one pair of linen over-alls—one skirt & one Blanket, That John Coles was enlisted the 29th. of november, that he received eight Dollars bounty—one Hat, one pr. of linen over-alls, 2 shirts, one pair of shoes and one Blanket, both being enlisted by Tobias V. Cuyler at Schoharie—agreable to the recruiting instructions their 4 Dollars retained Bounty and the pay due them will be paid after they have joined their Regiment and passed a Deffinitive muster—and not before, of course on that subject they have no grounds of complaint—for to Cornwell supposing the return of the officer be incorrect, there is but 50 Cents due, & to Coles one Dollar & 82/100—In short I have had them examined and find that Cornwell has Mr. Cuyler’s Due Bill for fifty Cents, & four other men of that Company, it of course if appears to me, that the officer has been correct and has regulated his conduct by the 5th. article of the recruiting instructions—the payment of the due Bills, will of course be attended to on the arrival of Capt. white—the men have been mustered and approved, the paymaster will pay them their retained Bounty, and the pay due them, of course there will be no further complaint, at least I hope not—
          I have the Honor to be, with great respect—Sir, Your most Obedt. Humble Servt.
          
            W. S. Smith
            Lt. Colo. of the 12th.
          
        